Citation Nr: 1104889	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for chondromalacia patella, right knee.  

2.  Entitlement to a disability rating in excess of 10 percent 
for chondromalacia patella, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1981 to September 
1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The 
case is now under the jurisdiction of the Detroit, Michigan RO.  

A hearing was held on December 14, 2009, by means of video 
conferencing equipment with the appellant in Detroit, Michigan, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.  After the hearing, the 
Veteran submitted additional evidence to the Board, along with a 
written waiver of initial RO review of this evidence.  See 38 
C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The right knee is manifested by complaints of pain, 
instability, and weakness and objective evidence of passive and 
active range of motion from 0 to 135 degrees.  

2.   The left knee is manifested by complaints of pain, 
instability, and weakness and objective evidence of passive and 
active range of motion from 0 to 135 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for service-connected chondromalacia patella, right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for the Veteran's service-connected chondromalacia patella, left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

With regard to claims for increased disability ratings for 
service-connected disabilities, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the Veteran submitted his claims for increased 
disability ratings for chondromalacia of the right and left knees 
in August 2007.  The Veteran was sent a letter in January 2008, 
which notified him that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of 
the types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing his 
or her entitlement to increased compensation.  Specifically, he 
was informed in the letter of the types of evidence that might 
show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and tests; 
and statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner the 
disability had become worse.  Further, the Veteran was also 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  The 
Veteran was also notified as to the assignment of effective 
dates.  These notice requirements were provided before the 
initial adjudication of the claim in June 2008 and, therefore, 
there was no defect with regard to the timing of the notice as to 
these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claims, including private treatment records and by affording a VA 
examination.  The Veteran was afforded a VA examination in 
February 2008.  Concerning this, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board acknowledges that the examiner 
did not indicate whether the claims file was reviewed; however, a 
physical examination was conducted, the Veteran's statements 
considered, and the examiner provided the medical information 
addressing the rating criteria in this case.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Snuffer v. 
Gober, 10 Vet. App. at 403-04 (holding that review of claims file 
not required where it would not change the objective and 
dispositive findings made during a medical examination).  For 
these reasons, the Board finds that the provided examination was 
more than adequate and VA has fulfilled the duty to assist the 
appellant in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.




LAW AND ANALYIS

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The 
normal range of motion of the knee is from zero to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2010).

Under Diagnostic Code 5260, a 10 percent rating is assigned for 
flexion limited to 45 degrees, a 20 percent rating is assigned 
for flexion limited to 30 degrees, and a 30 percent rating is 
assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a 
(2010).

The General Counsel has directed that separate ratings are 
available if a particular knee condition causes both the 
limitation of extension and limitation of flexion of the same 
joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 10 
percent for service-connected chondromalacia patella, right knee 
and is not entitled to a disability rating in excess of 10 
percent for chondromalacia patella, left knee.  

The private treatment records show that the Veteran has 
consistently complained of pain in the knees.  

The December 2007 treatment record noted that the Veteran had 
been told in the past that he has arthritis of both knees.  He 
stated that some days were good and other days were bad.  He 
stated that the left knee pops when going up the stairs and it 
does not lock or give out on him.  He wore a neoprene sleeve 
which helped.  The knee had not become swollen or red.  He stated 
that he worked in maintenance at a post office and had to go up 
and down five flights of stairs.  Examination of the knees 
revealed crepitus bilaterally.  There was no joint effusion and 
no joint line tenderness.  In another December 2007 record, the 
Veteran stated that his left knee popped yesterday.  

The August 2007 treatment record noted that the Veteran 
complained of left knee pain.  He stated that he used Tylenol 
everyday and that his pain increases and he had some popping.  
The examination of the left knee showed that there was crepitus 
on movement and normal range of motion.  The August 2007 x-ray 
report with respect to the right knee showed that that was a 
small spur arising from the anterior tibial tuberosity and a 
small spur associated with both the cephalad and caudad portions 
of the patella and a faint calcification caudad to the patella 
with sclerotic margins probably ligamentous in nature or related 
to old trauma.  There were no other significant findings.  The 
August 2007 x-ray report with respect to the left knee showed 
that there were small spurs associated with the patella and there 
was a 5 mm amorphous calcification with sclerotic margins caudad 
to the patella which was probably ligamentous in nature or 
related to old trauma.  There were no other significant findings.  

The Veteran was afforded a VA examination in February 2008.  The 
Veteran stated that typically his left knee was more bothersome 
than his right.  It was worse with ascending stairs as well as 
overuse.  Naproxyn as well as Tylenol Extra Strength provides him 
with some relief without any untoward side effects.  He did 
report flare-ups that occurred approximately ten times per month 
and were rated as an 8 on a scale of 1 to 10.  He has not 
required any orthopedic surgeries for his condition.  There was 
additional limitation of motion with flare-up.  He described the 
pain as an aching, intermittent pain on the undersurface of his 
kneecaps bilaterally.  It was associated with weakness, stiffness 
and swelling, however, no locking or redness.  No instability.  
He did utilize a patellar-bearing Neoprene knee brace on his left 
knee but did not require any assistive devices for ambulation.  
He was currently employed doing maintenance for the Postal 
Service and he stated that prolonged ambulation or standing 
exacerbates his symptoms while at work.  He has not had any 
episodes of dislocation or recurrent subluxation.  With regard to 
activities of daily living, he did report mild difficulty with 
walking.  However, he stated that he was able to ambulate 
approximately one mile with only slight difficulty.  He did state 
that his current bilateral knee condition, specifically the left, 
prevents recreational activities such as jogging, basketball, or 
bowling.  Repetitive motion increases the pain, especially in the 
left knee.  On examination, there was no evidence of effusion.  
Range of active and passive motion was from 0 to 135 degrees 
bilaterally with pain noted at the extremes of motion.  The knees 
were both stable to varus and valgus stress testing at 0 and 30 
degrees of flexion.  There was patellofemoral crepitus noted 
bilaterally, more pronounced on the left.  There was no medial or 
lateral joint line tenderness.  No Apleys and no McMurrays are 
appreciated.  Lachman was 1A and equal bilaterally.  Anterior 
drawer was negative.  Additional limitation of motion during 
flare-up cannot be determined since the Veteran did not have a 
flare up at the time of the examination.  The imaging studies 
show that there was no significant joint space narrowing in the 
medial, lateral, or patellofemoral compartments.  There was some 
noted irregularity is the distal pole of the bilateral patellae 
but no acute osseus abnormality appreciated, no fracture of 
dislocation.  Repetitive motion in bilateral knees was tested 
with caution; however, there was no additional loss of motion due 
to pain, fatigue, weakness, or lack of endurance with repetitive 
use.  The examiner listed diagnoses of bilateral chondromalacia 
patellae.  The examiner noted that there was mild impairment of 
daily occupational activities due to above condition.  

During the December 2009 hearing, the Veteran testified that he 
experienced pain and instability due to his service-connected 
knee disabilities.  He stated that over the years, he has been 
having more pain and it has been harder to actually walk.  He 
stated that he had given up all games, anything physical that may 
require using the knees.  He stated that his knee pain affects 
his job in maintenance since he has to walk up the stairs and put 
out the trash bags.  He stated that he wears knee braces on both 
knees.  He also explained that he was on workers compensation for 
several years.  

In reviewing the evidence of record, the Board finds that the 
Veteran is not entitled to a disability rating in excess of 10 
percent for the service-connected chondromalacia patella, right 
knee and is not entitled to a disability rating in excess of 10 
percent for the service-connected chondromalacia patella, left 
knee.  Under Diagnostic Code 5260, a 20 percent disability rating 
is warranted for flexion limited to 30 degrees.  Under Diagnostic 
Code 5261, a 10 percent disability rating is warranted for 
extension limited to 10 degrees.  However, as noted above, the VA 
examination report shows that the Veteran exhibited passive and 
active range of motion from 0 to 135 degrees.  In addition, the 
private treatment record noted that the Veteran had normal range 
of motion.  Thus, the evidence does not show that the Veteran's 
flexion is limited to 30 degrees or less or that the extension is 
limited to 10 degrees.  As a result, the Veteran does not meet 
the criteria for higher disability ratings under Diagnostic Code 
5260 or separate disability ratings under Diagnostic Code 5261.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, it appears that the RO has considered DeLuca in 
rating the Veteran's right and left knee disabilities as 10 
percent disabling as the Veteran does not meet the flexion or 
extension measurements to warrant a noncompensable disability 
rating.  As noted above, on examination, the Veteran exhibited 
135 degrees of range of motion, whereas the normal range of 
motion of the knee is 140 degrees.  The Board notes that the 
February 2008 VA examiner stated that the Veteran reported 
additional loss of range of motion when he experiences a flare-
up.  The examiner explained that it would be speculation to 
determine the range of loss experienced during a flare-up since 
the Veteran did not have a flare-up during the VA examination.  
However, as the Veteran does not even meet the rating criteria 
for a non-compensable disability rating (flexion limited to 60 
degrees), the Board finds that the currently assigned disability 
ratings of 10 percent account for any additional loss of range of 
motion during a flare-up.  Moreover, the VA examination report 
did not show that the Veteran had any loss of range of motion, 
increased fatigability, or incoordination on repetitive motion.  
Consequently, the Board finds that the Veteran is not entitled to 
higher disability ratings under Deluca, id.

Turning to the appropriate Diagnostic Codes applicable to knee 
disabilities, the Board notes that they are not for application.  
The medical evidence of record shows that the Veteran does not 
have ankylosis of the knees, dislocated semilunar cartilage, 
symptomatic removal of semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum to warrant compensable 
disability ratings under 5256, 5258, 5259, 5261, 5262 and 5263, 
respectively.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 
5258, 5259, 5262 and 5263.

The Board notes that the Veteran has complained of instability 
and giving way of both knees.  Diagnostic Code 5257 provides 
compensable ratings based on "slight," "moderate" and 
"severe" lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).  The record does show that the 
Veteran wears knee braces and stated during the hearing that he 
fell once due to instability.  He stated that his knees have 
given out several times at his employment.  However, the Board 
finds that the Veteran's symptoms do not rise to the level of 
being "moderate."  In fact, the February 2008 VA examination 
report shows that the examiner noted that there was no 
instability of the knees.  On examination, the knees were both 
stable to varus and valgus stress testing at 0 and 30 degrees of 
flexion.  Thus, the Veteran does not warrant higher disability 
ratings under Diagnostic Code 5257.

Finally, the Board recognizes that the Veteran has contended that 
he is entitled to separate disability ratings for arthritis of 
the right and left knees.  See July 2009 VA Form 9.  During his 
December 2009 hearing, the Veteran stated that his chondromalacia 
patella of the right and left knees has progressed to a diagnosis 
of degenerative arthritis.  The Board notes that the medical 
evidence does not include any diagnosis of arthritis.  Although 
the private August 2007 x-ray report noted that the examination 
was requested due to the Veteran's pain and arthritis, the 
accompanying private treatment records only note that the Veteran 
reported that he had been told in the past that he had arthritis.  
The records do not include any diagnosis of arthritis.  In fact, 
the February 2008 VA examination report included x-rays and the 
examiner still provided diagnoses of bilateral chondromalacia 
patellae.  In any event, Diagnostic 5003 states that the severity 
of degenerative arthritis, established by x-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints.  
Since the Veteran has been rated as 10 percent disabling for 
limitation of motion of the right knee and rated as 10 percent 
disabling for limitation of motion of the left knee, he is not 
entitled to separate disability ratings for arthritis of the 
right and left knees.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
Note 1 (2010).  

The Board acknowledges the Veteran's statements regarding the 
severity of his knee pain and his instability.  In Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) stated that lay 
evidence is competent and sufficient in certain instances related 
to medical matters.  Specifically, the Federal Circuit commented 
that such instances include to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id.  Similarly, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that, when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  While lay witnesses are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, they 
may provide competent testimony as to visible symptoms and 
manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Although the Board acknowledges the Veteran's complaints of pain, 
weakness, and instability, the Board finds that the currently 
assigned disability ratings contemplate the Veteran's complaints 
and objective symptomatology and the Veteran simply does not meet 
the rating criteria for higher disability ratings for the 
service-connected right and left knees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263 (2010).

Based on the above, the Board finds that increased ratings are 
not warranted at any time during the pertinent appeal period.  
Therefore, staged ratings for the Veteran's service-connected 
right and left knees are also not warranted.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Board has also considered referral for extra-schedular 
consideration.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."   Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected knee 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's symptoms with the 
established criteria found in the rating schedule for knee 
disorders shows that the rating criteria reasonably describe 
ratings for knee disorders, but the Veteran simply does not 
exhibit those symptoms.  As discussed above, there are higher 
ratings available under multiple diagnostic codes, but the 
Veteran's disabilities are not productive of such manifestations.  
Therefore, as the first prong in Thun has not been met, the Board 
finds that referral for an extraschedular evaluation is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
chondromalacia patella, right knee and against the assignment of 
a disability rating in excess of 10 percent for chondromalacia 
patella, left knee.  Thus, the benefit of the doubt doctrine is 
not applicable and the claims are denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 10 percent for 
chondromalacia patella, right knee is denied.  

Entitlement to a disability rating in excess of 10 percent for 
chondromalacia patella, left knee is denied.  


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


